             Case 2:19-cv-00662-TSZ Document 14 Filed 05/30/19 Page 1 of 3



 1                                                         THE HONORABLE THOMAS S. ZILLY

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE
 9
     JOUREY NEWELL and FELIPE                             Case No. 2:19-cv-00662
10   MACHADO, individually and on behalf of all
     others similarly situated,                           DECLARATION OF ANTHONY
11                                                        TODARO IN SUPPORT OF
                        Plaintiffs,                       RECREATIONAL EQUIPMENT,
12                                                        INC.’S MOTION TO DISMISS
             v.
13
     RECREATIONAL EQUIPMENT, INC., a
14   Washington company,
15                      Defendant.
16

17   I, Anthony Todaro, hereby declare as follows:
18           1.     I am a partner at DLA Piper LLP (US) and counsel of record for defendant
19   Recreational Equipment, Inc. (“REI”) in the above-captioned action. I submit this declaration
20   in support of REI’s Motion to Dismiss. I have personal knowledge of the facts contained in
21   this declaration, and I am competent to testify as to them.
22           2.     Attached as Exhibit 1 is a true and correct copy of REI’s Bylaws, dated May 1,
23   2017.
24           3.     Attached as Exhibit 2 is a true and correct copy of the dividend statement sent
25   to REI members dated on or about March 2017.
26

     DECLARATION OF ANTHONY TODARO IN                                   DLA Piper LLP (US)
     SUPPORT OF RECREATIONAL EQUIPMENT,                              701 Fifth Avenue, Suite 7000
     INC.’S MOTION TO DISMISS - 1                           Seattle, WA 98104-7044 | Tel: 206.839.4800
     Case No. 2:19-CV-00662
             Case 2:19-cv-00662-TSZ Document 14 Filed 05/30/19 Page 2 of 3



 1          4.      Attached as Exhibit 3 is a true and correct copy of REI’s Amended Articles of

 2   Incorporation, dated October 30, 1970.

 3          5.      Attached as Exhibit 4 are true and correct excerpts from the 2003-2004 Session

 4   Laws of the State of Washington. A complete copy of this voluminous record is available from

 5   counsel upon request.

 6          6.      Attached as Exhibit 5 are true and correct excerpts from the 1947 Session Laws

 7   of the State of Washington. A complete copy of this voluminous record is available from

 8   counsel upon request.

 9          I declare under penalty of perjury under the laws of the State of Washington that the

10   foregoing is true and correct.

11          Signed at Seattle, Washington on May 30, 2019.

12
                                                    s/ Anthony Todaro
13                                                  Anthony Todaro, WSBA No. 30391
14

15

16

17

18
19

20

21

22

23

24

25

26

     DECLARATION OF ANTHONY TODARO IN                                DLA Piper LLP (US)
     SUPPORT OF RECREATIONAL EQUIPMENT,                           701 Fifth Avenue, Suite 7000
     INC.’S MOTION TO DISMISS - 2                        Seattle, WA 98104-7044 | Tel: 206.839.4800
     Case No. 2:19-CV-00662
             Case 2:19-cv-00662-TSZ Document 14 Filed 05/30/19 Page 3 of 3



 1                                  CERTIFICATE OF SERVICE

 2          I hereby certify that on May 30, 2019, I electronically filed the foregoing with the Clerk

 3   of the Court using the CM/ECF system which will send notification of such filing to all parties

 4   or their counsel of record.

 5
            Dated this 30th day of May, 2019.
 6

 7                                                    s/ Alicia Morales
                                                      Alicia Morales, Legal Practice Specialist
 8

 9

10
     WEST\286370364.4
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

     DECLARATION OF ANTHONY TODARO IN                                 DLA Piper LLP (US)
     SUPPORT OF RECREATIONAL EQUIPMENT,                            701 Fifth Avenue, Suite 7000
     INC.’S MOTION TO DISMISS - 3                         Seattle, WA 98104-7044 | Tel: 206.839.4800
     Case No. 2:19-CV-00662
